DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deveraux et al. (U.S. Patent Number 10,526,771; hereinafter referred to as Deveraux). Deveraux discloses a flow monitoring system, which is configured to detect a leak in a water distribution system having appliances, includes a flow sensor. The flow sensor is configured to detect flow data of a flow of water within a conduit configured to fluidly couple to the appliances. The flow monitoring system also includes a processor. The processor is configured to receive the flow data from the flow sensor, determine whether a reference flow pattern (of a plurality of reference flow patterns) is present in the flow data (where the plurality of reference flow patterns correspond with expected water flow patterns to one or more appliance of the appliances), and initiate a shut-down mode configured to stop the flow of water in response to a determination that the reference flow pattern is not present in the flow data (Please see the abstract).
With respect to claim a fluid supply monitoring system in connection with a supply line, the system comprising: a fluid sensor (water flow sensor 521) configured to capture flow data identifying a flow rate of a fluid through the supply line; a valve (525) configured to control the flow rate through the supply line; a pressure sensor configured to detect a fluid pressure at the control valve (monitor module 520 is disclosed to be able to measure various parameters thus measuring pressure would be well within the preview of one of ordinary skill in the art as a pressure signature, pressure data, and pressure characteristics of the water flow 540 is disclosed); and a controller (560) configured to: receive the flow rate data from the fluid sensor; identify fluid consumption from the supply line based on the flow rate; compare the fluid consumption of a usage event to one of a time limit and a volume limit; in response to the fluid consumption exceeding the time limit or the volume limit, control the valve to a closed position and identify a potential fluid leak; and control a verification procedure in response to the valve controlled to the closed position, wherein the verification procedure is configured to identify whether the potential fluid leak is an actual fluid leak based on the fluid pressure and the flow rate (the device is disclosed to compare water and gas consumption to stored usage variations.  While the reference does not explicitly disclose a verification procedure specifically identify a potential leak, the reference does disclose determining if a leak is above a specific percentage in order to determine a specific leak event and thus this type of threshold check would be deemed as an equivalent to the claimed verification procedure). 
With respect to claims 2-4 and 19, the monitoring system according to claim 1, wherein the verification procedure is further configured to identify a valve failure of the valve or a pressure sensor failure of the pressure sensor based on the fluid pressure and the flow rate is not explicitly disclosed, however, the reference does disclose that the system is robust and capable of determining a number of conditions, and the potential of a valve failure being recognized and the use of flowrate traces to make this determination is disclosed in column 19, lines 1 through 10.
With respect to claim 5, the monitoring system according to claim 4, wherein the controller is configured to: output a notification to a user interface identifying at least one of an actual leak, the pressure sensor failure, the fluid sensor failure, and a valve failure is illustrated in Figures 11-13.
With respect to claims 6-13, the monitoring system according to claim 1, further comprising: a communication circuit in communication with a wireless network, wherein the controller is further configured to: communicate the notification to the user interface via the communication circuit; request a confirmation of an operation of the valve based on the notification to the user; and in response to the confirmation, control the valve to an open position or the closed position is disclosed in column 5, lines 45 through 67 which disclose a wireless network to communicate the data (claim 6).  Further, monitoring flow rate and fluid pressure is disclosed as discussed above (claim 7), and determining a leak certainty is disclosed in column 15, lines 65 through 67 (claims 8, 10, and 12), with various conditions and faults in column 5, lines 1 through 13 (claims 9, 11, and 13).
With respect to claim 14, the monitoring system according to claim 1, further comprising: a temperature sensor configured to detect a fluid temperature of the fluid, wherein the controller is further configured to: identify a freeze warning in response to the fluid temperature being less than a minimum temperature threshold; and control the valve to close in response to the freeze warning is not explicitly disclosed.  However, a temperature sensor is disclosed in column 22, line 59 and as disclosed earlier, detection of fault conditions is disclosed, thus a freezing condition would be an obvious fault condition for one of ordinary skill in the art.
With respect to claim 15, the monitoring system according to claim 1, wherein the time limit and the volume limit are predetermined based on a maximum time threshold and a maximum volume threshold for a continuous or periodic fluid consumption is disclosed in column 4, lines 1 through 35.
With respect to claim 16, the monitoring system according to claim 1, wherein the controller is further configured to: store the flow rate data identifying the fluid consumption as historic consumption data in a database is disclosed in column 6, lines 13 through 33.
With respect to claim 17, the monitoring system according to claim 16, wherein the controller is further configured to: update at least one of the maximum time threshold and the maximum volume threshold based on the historic consumption data of the fluid consumption from the supply line is disclosed in column 4, lines 1 through 35.
With respect to claim 18, a method for controlling a fluid monitoring system, the method comprising: receiving flow rate data from the fluid sensor; detecting a fluid pressure in a supply line with a pressure sensor; identifying fluid consumption from the supply line based on the flow rate; comparing the fluid consumption of a usage event to one of a time limit and a volume limit; in response to the fluid consumption exceeding the time limit or the volume limit, controlling a valve to a closed position and identifying a potential fluid leak; and in response to the valve controlled to the closed position, controlling a verification procedure wherein the verification procedure is configured to: identify whether the potential fluid leak is an actual fluid leak; and identify at least one of a failure of the valve, a pressure sensor failure of the pressure sensor, and a fluid sensor failure of the fluid sensor based on the fluid pressure and the flow rate is disclosed in view of the discussion of claim 1 above as this is the method of operating the system of claim 1.
With respect to claim 20, a fluid supply monitoring system in connection with a supply line, the system comprising: a fluid sensor configured to capture flow data identifying a flow rate of a fluid through the supply line; a valve configured to control the flow rate through the supply line; a pressure sensor configured to detect pressure at the control valve; and a controller configured to: receive the flow rate data from the fluid sensor; identify a fluid consumption from the supply line based on the flow rate; store the flow rate data as historic consumption data in a memory; update at least one of a time threshold and a volume threshold based on the historic consumption data of the fluid consumption; compare the fluid consumption of a usage event to one of the time threshold and the volume threshold; in response to the fluid consumption exceeding the time threshold or the volume threshold, control the valve to a closed position and identify a potential fluid leak; and control a verification procedure in response to the valve in the closed position, wherein the verification procedure is configured to identify whether the potential fluid leak is an actual fluid leak is disclosed in column 22, line 50 through column 23, line 64.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



September 12, 2022

/JOHN FITZGERALD/           Primary Examiner, Art Unit 2861